Citation Nr: 1632221	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied a TDIU.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU.  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

In May 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2014, the Board remanded the claim for a TDIU to the agency of original jurisdiction (AOJ) for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the Veteran's claim (as reflected in an April 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling;  diabetes mellitus (type II), rated as 20 percent disabling; and multiple associated disabilities with diabetes: nonproliferative retinopathy with cataracts , currently rated as 40 percent disabling peripheral neuropathy of the right upper extremity, , rated as 20 percent disabling; peripheral neuropathy of the left upper extremity , rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling;; and erectile dysfunction,  rated as zero percent disabling (noncompensable). 

In December 2014, the  Board remanded the claim, in part, to  undergo a VA  examination for evaluation of all service-connected disabilities to address the functional effects of his service-connected disabilities on his activities of daily living, to include employment.  The Board specifically instructed the VA examiner to describe the functional effects of each service-connected disability, as well as the combined effects of all service-connected disabilities, on the Veteran's ability to perform the mental and/or physical acts required for gainful employment.  The Board instructed the examiner to provide complete, clearly-stated rationale for any conclusions reached.  

Pursuant to the Board's December 2014 remand, in April 2015, the Veteran was afforded separate VA examinations for evaluation of diabetes, male reproductive system conditions, diabetic sensory-motor peripheral neuropathy, eye conditions, and PTSD. 

The VA examiner who conducted the diabetes mellitus, male reproductive system conditions, and diabetic sensory-motor peripheral neuropathy exams made the following conclusions: the Veteran's diabetes mellitus and erectile dysfunction did not impact his ability to work; and the Veteran's diabetic peripheral neuropathy did impact his ability to work.  Regarding the diabetic peripheral neuropathy, that examiner noted that the Veteran was previously a brick layer and janitor and stated that the Veteran had trouble gripping objects, that his feet would go numb, and that he had difficulty walking without assistance.  He provided no other comment or discussion as to his conclusions regarding diabetes mellitus and erectile dysfunction.  He simply indicated "[n]o" in response to the questions of whether the Veteran's conditions (diabetes and erectile dysfunction) impacted his ability to work.

The VA examiner who conducted the eye conditions examination concluded that the Veteran's eye condition did not impact his ability to work.  That examiner provided the following remarks: the Veteran's diabetic retinopathy was mild in each eye; although testing revealed that the Veteran had visual field defect at the examination, visual field test results were unreliable due to excessive fixation losses when each eye was tested; and despite the visual field test results, the Veteran had no ocular pathology that would cause a visual field defect at that time in either eye.

During the VA PTSD examination, the Veteran reported that he most recently worked as the head custodian at a local elementary school, where he worked for six and a half years, but that he left the job due to his "physical condition," mostly, his  lower leg and neuropathy disabilities.  The Veteran also reported that he was having difficulty getting along with others and was having verbal arguments.  In addition, the Veteran stated that prior to that, he was a bricklayer for 35 years, but that he also could not continue to do that job due to physical concerns.  The VA examiner conducting the PTSD examination concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood with regard to his PTSD.  The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner remarked that, although the Veteran was receiving treatment and reporting that he was able to relax a little more, he was still having significant symptoms of intrusive thoughts, decreased motivation, loss of interest, poor sleep, and nightmares.  The examiner also added that "[r]egarding employability, all of these symptoms will impact his ability to work."  

Here, although various examinations were conducted in conjunction with the TDIU claim for evaluation of individual or a few related disabilities, these reports do not include clear, complete findings as to the functional effects of all his service-connected disabilities on his activities of daily living, to include employment.   , The conclusions regarding functional impact reflected in these reports contain either limited or no rationale, and the psychiatric examiner failed to indicate the extent to which the Veteran's PTSD impacts his employment.  Significantly, moreover, these reports do not contain any discussion whatsoever of the combined functional effects of the Veteran's multiple service-connected disabilities.   

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, under these circumstances, the Board is unable to find that there has been substantial compliance with the prior remand directives, necessitating another remand.  See Stegall, supra;  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required)/. 

As noted previously, the Board is mindful that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, as medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board finds that further examination by a single physician  to obtain findings as to the individual and combined functional effects of the Veteran's service-connected disabilities is needed to resolve the claim on appeal   Because the Veteran has significant psychiatric and physical disabilities,*the Board finds that the examination should be conducted by a psychiatrist (an M.D.).    

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Columbia, South Carolina, and that records from that facility dated through March 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Columbia VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

In addition, a notice of award dated in March 2009 from the Social Security Administration (SSA), stating that the Veteran is entitled to monthly disability benefits beginning April 2009, indicate that he was in receipt of SSA disability benefits.  No copy of any disability determination, or any clinical records used to support such an award, are of record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of the Veteran's SSA disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Columbia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (an M.D.). 

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on examination of the Veteran, and review of the record,  the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, PTSD, diabetes mellitus (type II), as well as nonproliferative retinopathy with cataracts,  peripheral neuropathy of each upper and lower extremity, and erectile dysfunction (each associated with diabetes)-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions   In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and  associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, appeal, apply the provisions of 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




